DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 16/257,727 filed on 01/25/2019. Claims 1-20 are pending and examined below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A […] method, comprising: storing data defining a user lifecycle phase and a desired outcome for the user lifecycle phase; computing metrics for evaluating the effectiveness of each of a plurality of messages, the metrics comprising a lifecycle outcome metrics and a message effectiveness metric for each of the plurality of messages; generating a plurality of personalization rules based on the computing metrics and one or more attributes associated with a user, the personalization rules defining rules for selecting messages from the plurality of messages for presentation to the user; and providing the plurality of personalization rules to […] the user, […] select a message of the plurality of 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations at least because the claims compute metrics for evaluating the effectiveness of each of a plurality of messages including a lifecycle outcome metrics and a message effectiveness metric. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “computer-implemented,” “a computing device associated with,” “wherein the computing device is configured to,” and “in a use interface”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a  “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial 
Claims 2-8 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2-8 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-8 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 9 recites, in part, the limitations of […] store data defining a user lifecycle phase and a desired outcome for the user lifecycle phase; compute metrics for evaluating the effectiveness of each of a plurality of messages, the metrics comprising a lifecycle outcome metric for each of the plurality of messages, the lifecycle outcome metric defining a percentage of a group of users to which a message of the plurality of messages was shown and for which the desired outcome was achieved at the end of the user lifecycle phase, and a message effectiveness metric for each of the plurality of messages, the message effectiveness metric defining a number of times a message of the plurality of messages had to be presented to a user of the group of users to achieve a desired outcome for the message during the user lifecycle phase; generate a plurality of personalization rules based on the computed metrics and one or more attributes associated with a particular user, the personalization rules defining rules for selecting messages from the plurality of messages for presentation to the particular user; and provide the plurality of personalization rules […], […] utilize the personalization rules to select a message of the plurality of messages for presentation to the particular user, and “A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a processor, cause the processor to, “to a computing device,” “wherein the computing device is configured to”, and “in a user interface”. For the same reasons set forth with respect to claim 1, claim 9 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 10-14 also recite limitations that are similar to the abstract ideas identified with respect to claim 9 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 10-14 do not recite any additional elements other than those recited in claim 9. Therefore, for the same reasons set forth with respect to claim 9, claims 10-14 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 15, recites, in part, the limitations of […] store data defining a user lifecycle phase and a desired outcome for the user lifecycle phase; compute metrics for evaluating the effectiveness of each of a plurality of messages, the metrics comprising a lifecycle outcome metric for each of the plurality of messages, the lifecycle outcome metric defining a percentage of a group of users to which a message of the plurality of messages was shown and for which the desired outcome was achieved at the end of the user lifecycle phase, and a message effectiveness metric for each of the plurality of messages, the message effectiveness metric defining a number of times a message of the plurality of messages had to be presented to a user of the group of users to achieve a desired outcome for the message during the user lifecycle phase; generate a plurality of personalization rules based on the computed metrics and one or more attributes associated with a particular user, the personalization rules defining rules for selecting messages from the plurality of messages for presentation to the particular user; “A computing device, comprising: a processor; and a memory storing instructions executable by the processor to,” “to a second computing device”, “wherein the second computing device is configured to”. For the same reasons set forth with respect to claim 1, claim 15 also does not integrate the judicial exception into a practical application or amount to significantly more.
Claims 16-20 also recite limitations that are similar to the abstract ideas identified with respect to claim 15 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 16-20 do not recite any additional elements other than those recited in claim 15. Therefore, for the same reasons set forth with respect to claim 15, claims 16-20 also do not integrate the judicial exception into a practical application or amount to significantly more. 

Prior Art
The Examiner notes that after a thorough search on the claims as currently presented, the claims currently overcome prior art rejections. The closest prior art found to date are the following: 
Biere et al. (US Patent No. 8,326,673 B1) discloses the concept of using a product life cycle to adjust marketing efforts of a product based on a current phase the product is in. Biere also discloses the use of rules to adjust or tailor marketing efforts based on specific user attributes or knowledge of the product life cycles. However, Biere fails to explicitly disclose a desired outcome for the user lifecycle phase, the computing 
Riscutia et al. (US 2018/0067754 A1) disclose a targeted message that is displayed to a user which lets the user know about features that the user can do with their subscription. 
Roberts et al. (US 2004/0044569 A1) discloses a decision tree for preparing targeted messages to users. 
Burnett et al. (US Patent No. 9,691,082 B1) discloses the concept determining if a subscriber meets condition(s) for an update offer as specified by specific rules. The update offer can include an up-sell offer whereby a service provider attempts to persuade the subscriber to purchase additional services, upgrades, or add-on services for the mutual benefit of the subscriber and the service provider or for the exclusive benefit of either party. 
Vedant Dhandhania, “Machine Learning Predictions for Subscription Companies”, available on May 29, 2017, retrieved from https://www.retentionscience.com/blog/machine-learning-subscription-companies/, discloses the concept of using machine learning to provide marketers of subscription e-commerce businesses with predictive insights. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681